[Cite as State v. Scott, 2017-Ohio-9316.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 27445
                                                  :
 v.                                               :   Trial Court Case No. 2015-CR-1136
                                                  :
 TONY L. SCOTT                                    :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                            OPINION

                           Rendered on the 29th day of December, 2017.

                                             ...........

MATHIAS H. HECK, JR., by MICHAEL J. SCARPELLI, Atty. Reg. No. 0093662, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

KIM BUI, Atty. Reg. No. 0078021, 8080 Beckett Center Drive, Suite 112, West Chester,
Ohio 45069
      Attorney for Defendant-Appellant

                                            .............




TUCKER, J.
                                                                                            -2-




       {¶ 1} Defendant-appellant Tony Scott appeals from his conviction and sentence

for tampering with evidence.      Scott contends that the conviction must be reversed

because the State failed to present evidence sufficient to prove the elements of the

offense and because the conviction is not supported by the weight of the evidence. He

further contends that the trial court abused its discretion by permitting the introduction of

evidence he claims is prejudicial.      Finally, he contends that the trial court erred in

sentencing.

       {¶ 2} We conclude that the record demonstrates evidence sufficient to sustain the

conviction and that the jury did not lose its way in finding that Scott was guilty of tampering

with evidence. We further conclude that the trial court did not abuse its discretion with

regard to the admission of evidence. Finally, we find no error in sentencing.

       {¶ 3} Accordingly, the judgment of the trial court is affirmed.



                             I. Facts and Procedural History

       {¶ 4} This case arises from the September 30, 2013, shooting death of Dominque

Gentry. On that date, Gentry and his friend, David Banks, were in Gentry’s vehicle.

Gentry was driving a black Chevrolet Tahoe and Banks was in the passenger seat. At

approximately 7:28 p.m., they arrived at the All-in-One gas station located in Dayton.

Gentry went into the building, made a purchase, and then returned to the car. Banks

was helping another man jumpstart the man’s vehicle.           At approximately 7:58 p.m.,

Gentry and Banks left the gas station with the intent to go to Gentry’s home.

       {¶ 5} According to Banks, they pulled out of the rear of the parking lot onto
                                                                                        -3-


Clemmer Street behind a black SUV and a red Cadillac. All three vehicles then turned

left onto Edison Street. As the vehicles approached Orchard Avenue, Banks observed

the Cadillac swerve toward the front of the black SUV. He then observed the driver’s

side door of the Cadillac open. He also saw a red beam of light shining out of the

Cadillac. He noted that the black SUV remained beside the Cadillac. Banks heard

gunshots which caused him to duck down underneath the dashboard.                When the

shooting ended, Banks heard the squeal of tires as the SUV and Cadillac drove away.

Banks then saw that Gentry was dead from a gunshot to the head. Banks exited the car

and called 911.

      {¶ 6} Dayton Police Officer Darryl Letlow was the first to arrive on the scene. He

observed Gentry’s vehicle which had run through a chain-link fence and into a home

located at the intersection of Orchard and Edison. Letlow also observed automobile

debris and shell casings in the roadway leading up to the vehicle. Letlow, after observing

Gentry in the driver’s seat, called for paramedics and backup officers. Letlow made

contact with Banks, placed him in a cruiser, and then began to secure the scene.

      {¶ 7} Dayton Police Detective David House was assigned to investigate the

shooting.     When he arrived on the scene, he observed the debris in the roadway

including the entire rear window of a vehicle. The window was shattered, but was held

together by the dark window tinting. The debris in the street, including specifically the

pieces of a broken taillight, led House to believe that a Pontiac G6 had been involved in

the crash.1


1
  At that time, House was driving a Pontiac G6 as his City of Dayton vehicle. According
to House, the “G6 has a pretty distinctive rear taillight assembly in terms of the shape of
it * * * and a small circular portion [in the middle of the taillight].” Tr. p. 373.
                                                                                           -4-


         {¶ 8} House spoke to Banks which led him to direct Detective Rod Roberts and

other officers to obtain video surveillance from the gas station. Roberts obtained video

footage from the gas station for the hour prior to the shooting. Based upon his review of

the surveillance tape and his conversation with Banks, House determined that there were

three suspect vehicles; a black Ford Escape, a gray Pontiac G6 and a maroon two-door

Cadillac Eldorado with a sunroof.2

         {¶ 9} The surveillance footage shows Gentry’s vehicle arriving in the gas station

lot at 7:28 p.m. Gentry enters the gas station store and returns to the lot. At 7:45 p.m.,

the three suspect vehicles enter the parking lot. The Ford Escape is followed by the

Pontiac with the Cadillac in the rear. The driver of the Escape exits the vehicle and

enters the store. The driver is wearing an orange t-shirt and a black camouflage baseball

cap with an emblem on the front and side as well as a shiny metallic emblem on the bill.

As the driver exits the store, an orange fastener can be seen on the back of the cap. The

driver then begins to put gas into the Escape. There is interaction between the Escape

driver and the occupants of the other two vehicles. The three suspect vehicles leave the

lot in the same order they arrived. Gentry’s vehicle leaves the lot at the same time and

pulls onto Clemmer behind the three vehicles.

         {¶ 10} About a week after the shooting, during the course of his investigation,

House compiled a list of Cadillac Eldorados in the area along with the addresses attached

to the registrations for those vehicles. After finding approximately six vehicles of interest,

House used Google Maps to plot his route to the locations of each vehicle. He noted




2
    Banks had described the Cadillac as a two-door with a sunroof.
                                                                                          -5-


that one of the Cadillacs was registered to Richard Shoup. A Google Maps aerial view

of Shoup’s residence showed a Cadillac with a sunroof in front of the home. House made

contact with Shoup who indicated that he no longer owned the vehicle which he had sold

to Chon Automotive.

       {¶ 11} House contacted the owner of Chon Automotive, Miguel Bernardino, who

indicated that during the summer of 2013 he had purchased the Cadillac from Shoup with

the intent to resell it. Shoup gave Bernardino the title to the vehicle, but Bernardino did

not transfer it into his name. Three days after purchasing it, Bernardino sold the Cadillac

to Scott. He gave the title, still in Shoup’s name, to Scott. A few months later, on

October 3, 2013 (three days after the shooting), Bernardino found the car, without the

title, sitting in his business parking lot. House had the Cadillac towed to the Dayton

Police Department’s evidence garage.

       {¶ 12} Based upon his conversation with Bernardino, House then drove to Salem

Avenue to look for additional suspect vehicles. As he was driving south on Malvern

Avenue from Salem, he observed an individual in a black Volkswagen Jetta pull out

behind him from an alley. The Jetta followed House as he turned right onto Otterbein

Avenue and then right onto Elsmere Avenue heading back toward Salem. House, who

was driving slowly in order to check the vehicles on the street, pulled to the curb to permit

the Jetta to pass. The Jetta pulled up and stopped next to House’s unmarked car, and

the driver, identified as Scott, looked directly at House before proceeding.

       {¶ 13} House continued his search and pulled into the alley that runs behind

houses on the 1800 block of Elsmere Avenue. This was the same alley that Scott had

pulled out of a few moments before. In the rear of 1824 Elsmere, House noted a vehicle
                                                                                       -6-


covered with a gray tarp. After noting a damaged and flattened tire, House exited his

vehicle and touched the area of the tarp where the back window should be. He noted

that the back window was missing which he found “consistent with the window that was

left at the [shooting] scene * * *.” Tr. p. 386. House then lifted the tarp high enough to

observe that the vehicle was a Pontiac G6. House then contacted other detectives to

inform them of the vehicle. He then pulled out of the alley onto Elsmere at which time

he noted the Jetta coming back down the street. The Jetta slowed down as it pulled

alongside House’s vehicle, then continued its course of travel. House then parked at the

end of the alley in order to observe whether anyone approached the Pontiac. After a few

minutes, House noted the Jetta approaching his vehicle until the vehicles were “facing

nose to nose.” Tr. p. 388. The Jetta again drove away. These contacts led House to

believe the driver of the Jetta was involved with the Pontiac.

       {¶ 14} At that point, Detective Kevin Phillips arrived on location. He and House

parked their vehicles and proceeded on foot to the Pontiac. As they approached the

Pontiac, Scott again drove toward them.        The Detectives drew their weapons and

ordered Scott to exit the vehicle. Scott complied, was placed in handcuffs, and was

transported to the Detectives Section of the Dayton Police Department for questioning

where he was subsequently placed under arrest.

       {¶ 15} House remained at the scene and called for an evidence technician to take

pictures of the Pontiac.    At that time, Detective Ryan Halburnt made contact with

individuals in Apartment 3 of 1824 Elsmere Avenue. He was informed that Scott resided

in Apartment 4. House then obtained a search warrant for the apartment. During the

subsequent search of the apartment, the detectives found an orange tee shirt, a black
                                                                                      -7-


camouflage Cincinnati Bengals cap, and a Bible which was found to contain the title for

the Cadillac, still in Shoup’s name. The shirt and cap were consistent with the garments

observed on the gas station surveillance video.

       {¶ 16} At the scene, an inventory search was conducted on the Jetta. House

found two cellular telephones and a Certificate of Self-Insurance issued to Scott from

Enterprise Rent-a-Car for the Jetta. When he called the number on the certificate, he

determined that Scott had rented the Jetta from the Enterprise store located on North

Main Street in Dayton. It was determined that, at 5:40 p.m. on the day of the shooting,

Scott had rented a black Ford Escape from that rental store. According to the rental

agreement, Scott was to return the Escape on October 2. However, Scott returned the

Escape the day after renting it and replaced it with another vehicle.

       {¶ 17} After pictures were taken of the Pontiac, it was transferred to the Dayton

Police Department evidence processing facility where it was held until a search warrant

could be obtained. A search warrant was also obtained for the Cadillac. The broken

left rear taillight assembly of the Pontiac was removed and sent to the Miami Valley

Regional Crime Laboratory where a forensic scientist was able to match it to the debris

collected at the scene of the shooting. The Detectives found that a protectant-type

substance had been sprayed over the interior of the Pontiac. There was so much of the

substance that its residue could be felt. According to Detective Gregory Moyer, the use

of the substance made it impossible to process the inside of the Pontiac for DNA or

fingerprints. It was determined during the investigation that the Pontiac was registered

to Scott.

       {¶ 18} Within fifteen minutes of being booked into the Montgomery County Jail,
                                                                                        -8-


Scott made a telephone call to an acquaintance whom he told to find his Bible. During

the call he made reference to a “title,” and a “mechanic on the Strip.” According to

House, the “Strip” is “a very well-known term for Gettysburg Avenue which is the location

of Chon Automotive.       A short time later he made a second call and asked the

acquaintance whether she had been able to get the Bible. Later that evening, Scott

made a third telephone call instructing the acquaintance to “get the whip from up the way.”

According to House, “whip is a street term or a slang term for expensive or a fancy car.”

House interpreted the call as telling the acquaintance to check on the Cadillac.

      {¶ 19} Scott was indicted on two counts of tampering with evidence (alter/destroy)

in violation of R.C. 2921.12(A)(1) as related to the Cadillac and the Pontiac. Following a

jury trial, he was convicted on both counts. A sentencing hearing was conducted on

January 26, 2017. The trial court imposed a twenty-four month sentence for each count

of tampering with evidence, and ordered the sentences to be served consecutively for an

aggregate term of 48 months. The trial court further ordered that the sentences would

run consecutively to a prison term imposed in September 2016 by the District Court for

the U.S. Southern District of Ohio.

       {¶ 20} Scott has filed a timely appeal.



                 II. Sufficiency and Manifest Weight of the Evidence

       {¶ 21} Scott’s first and third assignments of error are as follows:

              THE STATE FAILED TO PROVE THAT MR. SCOTT COMMITTED

       AN OVERT ACT AND/OR THAT HE ENGAGED IN ANY SUCH CONDUCT

       WITH KNOWLEDGE THAT AN INVESTIGATION WAS FORTHCOMING.
                                                                                         -9-


              THE    GUILTY     VERDICT     ON    BOTH     COUNTS WAS          NOT

       SUPPORTED BY SUFFICIENT, CREDIBLE EVIDENCE AND WAS

       CONTRARY TO THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 22} Scott contends that the convictions must be reversed because the State

failed to prove any of the elements of the offense of tampering with evidence.

       {¶ 23} When a criminal defendant challenges the sufficiency of the evidence, he

or she disputes whether the State has presented adequate evidence on each element of

the offense to allow the case to go to the jury or sustain the verdict as a matter of law.

State v. Wilson, 2d Dist. Montgomery No. 22581, 2009-Ohio-525, ¶ 10, citing State v.

Thompkins, 78 Ohio St. 3d 380, 678 N.E.2d 541 (1997). “An appellate court's function

when reviewing the sufficiency of the evidence to support a criminal conviction is to

examine the evidence admitted at trial to determine whether such evidence, if believed,

would convince the average mind of the defendant's guilt beyond a reasonable doubt.

The relevant inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt.” (Citation omitted.) State v. Jenks, 61 Ohio St. 3d
259, 574 N.E.2d 492 (1991), at paragraph two of the syllabus.

       {¶ 24} In contrast, when a defendant contests the weight of the evidence, the

argument “challenges the believability of the evidence and asks which of the competing

inferences suggested by the evidence is more believable or persuasive.” (Citation

omitted.) Wilson at ¶ 12. “Here the test is much broader. The court, reviewing the entire

record, weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether in resolving conflicts in the evidence, the jury clearly
                                                                                            -10-


lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered. The discretionary power to grant a new trial should

be exercised only in the exceptional case in which the evidence weighs heavily against

the conviction.”    State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983).

       {¶ 25} “Although sufficiency and manifest weight are different legal concepts,

manifest weight may subsume sufficiency in conducting the analysis; that is, a finding that

a conviction is supported by the manifest weight of the evidence necessarily includes a

finding of sufficiency.” (Citations omitted.) State v. McCrary, 10th Dist. Franklin No. 10AP-

881, 2011-Ohio-3161, ¶ 11; accord State v. Robinson, 2d Dist. Montgomery No. 26441,

2015-Ohio-1167, ¶ 17. As a result, “a determination that a conviction is supported by

the weight of the evidence will also be dispositive of the issue of sufficiency.” (Citations

omitted.) State v. Braxton, 10th Dist. Franklin No. 04AP-725, 2005-Ohio-2198, ¶ 15.

       {¶ 26} “Because the factfinder * * * has the opportunity to see and hear the

witnesses, the cautious exercise of the discretionary power of a court of appeals to find

that a judgment is against the manifest weight of the evidence requires that substantial

deference be extended to the factfinder's determinations of credibility. The decision

whether, and to what extent, to credit the testimony of particular witnesses is within the

peculiar competence of the factfinder, who has seen and heard the witness.” State v.

Lawson, 2d Dist. Montgomery No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997).

       {¶ 27} Scott was convicted of tampering with evidence in violation of R.C.

2921.12(A)(1) which provides that “[n]o person, knowing that an official proceeding or

investigation is in progress, or is about to be or likely to be instituted, shall * * * [a]lter,
                                                                                            -11-


destroy, conceal, or remove any record, document, or thing, with purpose to impair its

value or availability as evidence in such proceeding or investigation.” As the Supreme

Court of Ohio stated, “[t]here are three elements of this offense: (1) knowledge of an

official proceeding or investigation in progress or likely to be instituted, (2) the alteration,

destruction, concealment, or removal of the potential evidence, (3) the purpose of

impairing the potential evidence's availability or value in such proceeding or

investigation.” State v. Straley, 139 Ohio St. 3d 339, 2014-Ohio-2139, 11 N.E.3d 1175,

¶ 11.

        {¶ 28} We turn first to the claim that the State failed to prove the element of

knowledge that an investigation is likely to be instituted. “A person acts knowingly,

regardless of purpose, when the person is aware that the person's conduct will probably

cause a certain result or will probably be of a certain nature. A person has knowledge of

circumstances when the person is aware that such circumstances probably exist.” R.C.

2901.22(B). “Commonly, there is no direct evidence of a defendant's state of mind so

the state must rely on circumstantial evidence to satisfy this element of its case. A

defendant's state of mind may be inferred from the totality of the surrounding

circumstances.” State v. Rodano, 2017-Ohio-1034, 86 N.E.3d 1032, ¶ 43 (8th Dist.),

quoting In re Horton, 4th Dist. Adams No. 04CA794, 2005-Ohio-3502, ¶ 23. In Ohio, it

is well-established that “a defendant may be convicted solely on the basis of

circumstantial evidence.” State v. Nicely, 39 Ohio St. 3d 147, 151, 529 N.E.2d 1236 (1988)

. “Circumstantial evidence and direct evidence inherently possess the same probative

value.” Jenks, paragraph one of the syllabus. “Circumstantial evidence is defined as

‘[t]estimony not based on actual personal knowledge or observation of the facts in
                                                                                       -12-


controversy, but of other facts from which deductions are drawn, showing indirectly the

facts sought to be proved. * * *’ ” Nicely, at 150, 529 N.E.2d 1236, quoting Black's Law

Dictionary (5 Ed. 1979) 221.

       {¶ 29} The Tenth District Court of Appeals has ruled that a defendant's knowledge

that he committed a criminal act may itself establish knowledge that an investigation is

likely. In State v. Schmidtz, 10th Dist. Franklin No. 05AP-200, 2005-Ohio-6617, ¶ 17,

the court explained: “Whether defendant had actual notice of an impending investigation

is irrelevant. When an offender commits an unmistakable crime, the offender has

constructive knowledge of an impending investigation of the crime committed.”

Additionally, in two other cases, the Tenth District affirmed tampering with evidence

convictions, determining that the defendants “surely knew” that official investigations

would likely commence after they had fired gunshots which, in both cases, resulted in

death. See State v. Cockroft, 10th Dist. Franklin No. 04AP-608, 2005-Ohio-748, ¶ 11;

State v. Jones, 10th Dist. Franklin No. 02AP-1390, 2003-Ohio-5994, ¶ 35.

       {¶ 30} This court has stated that the holding in Schmidtz is too broad and should

not be “taken so literally.” State v. Cavalier, 2d Dist. Montgomery No. 24651, 2012-Ohio-

1976, ¶ 51. We further stated that a court should be aware that while it is reasonable to

conclude that a person involved in crimes like fatal shootings or gross sexual imposition

would be aware that the offense would likely be investigated, a lesser crime such as

“loitering to solicit, or even solicitation [is] a crime without anyone who was likely to

complain[, and thus a defendant would have] no great reason to suppose that she would

be the subject of an official investigation.” Id.

       {¶ 31} In this case, there is evidence in the record upon which the jury could rely
                                                                                           -13-


to find that Scott was present at Gentry’s murder. The video surveillance, along with the

clothing found in Scott’s apartment, is sufficient to place Scott in one of the three vehicles,

the Escape, that exited the gas station right in front of Gentry’s car. Banks testified that

the Cadillac pulled around the black SUV and that he observed a red light beam and

heard gunshots. He also observed that the SUV was beside the Cadillac when he

observed the red beam. Gentry’s car then crashed into the rear of Scott’s Pontiac after

which it ran through a fence and into a home. All three of the vehicles in front of Gentry’s

car were connected to Scott. Scott had interactions with the occupants of the other two

vehicles while at the gas station. The shooting occurred just minutes after the vehicles

left the gas station.

       {¶ 32} Further, there is evidence in the record upon which the jury could conclude

that Scott altered, concealed or removed the Pontiac and the Cadillac. The Pontiac was

removed from the scene, despite its obvious damage, and concealed under a tarp.

Further, so much protectant had been used in the Pontiac that a residue could be felt.

The protectant made it impossible to collect fingerprints or DNA evidence from the

vehicle. A juror could conclude that an innocent bystander whose car is rear-ended by

another vehicle would not leave the scene of such an accident, and that they would

instead remain at the scene in order to make a claim against the person at fault.

However, Scott did not stay on the scene nor report that his car had been involved in an

accident. Instead, he hid the car under a tarp in an alleyway. Also, the Cadillac was

returned to Chon Automotive months after Scott had purchased it. Scott’s telephone

calls from the jail indicate that he was aware the car had been returned and that he wanted

his friend to retrieve the title from his home in order to avoid its discovery.
                                                                                         -14-


       {¶ 33} Based upon this record we conclude that a reasonable juror could find that

Scott knew an investigation of the shooting was likely, and concealed, removed and

altered the vehicles with the purpose to impair their availability as evidence to the law

enforcement investigation. We conclude that there is evidence sufficient to sustain the

convictions, and we further conclude that the jury did not lose its way in convicting Scott.

       {¶ 34} The first and third assignments of error are overruled.



                                 III. Evidentiary Rulings

       {¶ 35} Scott’s second assignment of error states the following:

              THE TRIAL COURT ERRED BY PERMITTING THE STATE TO

       PRESENT       IRRELEVANT        EVIDENCE       AND/OR      INFLAMMATORY

       EVIDENCE THAT SHOULD HAVE BEEN EXCLUDED PURSUANT TO

       RULE 403 OF THE OHIO RULES OF EVIDENCE.

       {¶ 36} Scott contends that the trial court erred by permitting Banks to testify about

Gentry’s murder, and by permitting the State to use its Exhibit 8 which is a photograph of

the scene of the murder. He claims that both raised issues that were irrelevant to the

charges of tampering with evidence and were highly prejudicial and inflammatory.

       {¶ 37} This court, in State v. Jones, 2015-Ohio-4116, 43 N.E.3d 833 (2d Dist.),

stated:

              Evid.R. 402 provides that “[a]ll relevant evidence is admissible * * *

       [and that] [e]vidence which is not relevant is not admissible.” The term

       “relevant evidence” is defined as “evidence having any tendency to make

       the existence of any fact that is of consequence to the determination of the
                                                                                        -15-


       action more probable or less probable than it would be without the

       evidence.” Evid. R. 401. * * *.

                “Although relevant, evidence is not admissible if its probative value

       is substantially outweighed by the danger of unfair prejudice, of confusion

       of the issues, or of misleading the jury.” Evid. R. 403(A).        “This rule

       ‘manifests a definite bias in favor of the admission of relevant evidence, as

       the dangers associated with the potentially inflammatory nature of the

       evidence must substantially outweigh its probative value before the court

       should reject its admission.’ ” In re S.A., 2d Dist. Montgomery Nos. 25994,

       26001, 2014-Ohio-3063, ¶ 35, quoting State v. White, 4th Dist. Scioto No.

       03CA2926, 2004-Ohio-6005, ¶ 50. Thus, “[w]hen determining whether the

       relevance of evidence is outweighed by its prejudicial effects, the evidence

       is viewed in a light most favorable to the proponent, maximizing its probative

       value and minimizing any prejudicial effect to the party opposing

       admission.” State v. Lakes, 2d Dist. Montgomery No. 21490, 2007-Ohio-

       325, ¶ 20, citing State v. Frazier, 73 Ohio St. 3d 323, 333, 652 N.E.2d 1000

       (1995). (Other citation omitted.)

Id., ¶ 85-86.

       {¶ 38} In this case, as noted above, the State was required to prove that Scott

acted with knowledge that an investigation was likely to occur. Thus, the State had to

prove that an offense likely to trigger an investigation had occurred. We agree with the

State that Banks’ testimony was relevant to the jury’s understanding of that underlying

offense. While that offense was, unfortunately, a murder, its occurrence was essential
                                                                                        -16-


to the charges of tampering with evidence. Further, Exhibit 8 is a picture of the displaced

rear window of the Pontiac located in the street where the underlying offense occurred.

While there were bullet casings in the picture, its focus was on the window which was

connected to the Pontiac owned by Scott. This evidence was relevant to establish that

the windshield came from Scott’s Pontiac with, of course, this vehicle being the focus of

one of the tampering counts.

      {¶ 39} “[A] trial court has broad discretion in the admission of evidence, and unless

it has clearly abused its discretion and the defendant has been materially prejudiced

thereby, an appellate court should not disturb the decision of the trial court.” State v.

Issa, 93 Ohio St. 3d 49, 64, 752 N.E.2d 904 (2001). An abuse of discretion connotes an

attitude on the part of the court that is unreasonable, unconscionable, or arbitrary.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶ 40} We cannot say that the probative value of the evidence about which Scott

complains is substantially outweighed by its relevance. Thus, we conclude that Scott

has failed to establish that the trial court abused its discretion. Accordingly, the second

assignment of error is overruled.



                               IV. Trial Court’s Sentence

      {¶ 41} The fourth assignment of error asserted by Scott is as follows:

      THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

      SENTENCING         MR.    SCOTT     TO    FORTY-EIGHT        CONSECUTIVE

      MONTHS.

      {¶ 42} Scott contends that the trial court abused its discretion in sentencing
                                                                                         -17-


because the sentence is excessive and because the trial court ordered the sentences to

be served consecutively.

       {¶ 43} We first note that Scott’s assertion that our court applies an abuse of

discretion standard in reviewing sentences is incorrect. State v. Marcum, 146 Ohio St. 3d
516, 2016-Ohio-1002, 59 N.E.3d 1231.         Instead, felony sentences are reviewed in

accordance with R.C. 2953.08(G)(2). State v. McCoy, 2d Dist. Clark No. 2016–CA–28,

2016–Ohio–7415, ¶ 6, citing State v. Marcum, 146 Ohio St. 3d 516, 2016–Ohio–1002, 59
N.E.3d 1231, ¶ 10, 16. Under the plain language of R.C. 2953.08(G)(2), “an appellate

court may vacate or modify a felony sentence on appeal only if it determines by clear and

convincing evidence that the record does not support the trial court's findings under

relevant statutes or that the sentence is otherwise contrary to law.” Marcum at ¶ 1. “This

is a very deferential standard of review, as the question is not whether the trial court had

clear and convincing evidence to support its findings, but rather, whether we clearly and

convincingly find that the record fails to support the trial court's findings.”    State v.

Cochran, 2d Dist. Clark No. 2016–CA–33, 2017–Ohio–217, ¶ 7.

       {¶ 44} Next, with regard to the claim that the sentences are excessive, we note

that a trial court may impose any sentence within the authorized statutory range, and the

court is not required to make any findings or give its reasons for imposing maximum or

more than minimum sentences. State v. King, 2013–Ohio–2021, 992 N.E.2d 491, ¶ 45

(2d Dist.). However, a trial court must consider the statutory policies that apply to every

felony offense, including those set out in R.C. 2929.11 and R.C. 2929.12. State v.

Leopard, 194 Ohio App. 3d 500, 2011–Ohio–3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing

State v. Mathis, 109 Ohio St. 3d 54, 2006–Ohio–855, 846 N.E.2d 1, ¶ 38. Here, the
                                                                                           -18-


twenty-four month prison term imposed by the trial court for each count was within the

authorized statutory range of 9 to 36 months. R.C. 2929.14(A)(3)(b). Further, the trial

court stated at the sentencing hearing that it had considered the purposes and principles

of sentencing in R.C. 2929.11 and the seriousness and recidivism factors in R.C. 2929.12.

Tr. p. 543-544.

       {¶ 45} The trial court found that the offense was more serious because Scott

attempted to cover up evidence of a murder rather than a lesser crime such as possession

of drugs or theft. The trial court further found no factors indicating that the offenses were

less serious. The trial court found that the likelihood of recidivism was high and that

there were no factors indicating that recidivism was less likely.

       {¶ 46} The record supports a finding that Scott showed no remorse, that he was

on post-release control when the offenses were committed, that he has a lengthy criminal

history including juvenile and adult offenses, and that he has not responded favorably to

sanctions. In short, Scott has failed to demonstrate that the sentences imposed for each

count are contrary to law or that the record does not support the findings of the court.

       {¶ 47} We next address Scott’s contention that the record does not support the

imposition of consecutive sentences. Pursuant to R.C. 2929.14(C)(4) , a trial court may

impose consecutive sentences if it determines that: (1) consecutive service is necessary

to protect the public from future crime or to punish the offender; (2) consecutive sentences

are not disproportionate to the seriousness of the offender's conduct and to the danger

the offender poses to the public; and (3) one or more of the following three findings are

satisfied.

       (a) The offender committed one or more of the multiple offenses while the
                                                                                      -19-


      offender was awaiting trial or sentencing, was under a sanction imposed

      pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or

      was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one or

      more courses of conduct, and the harm caused by two or more of the

      multiple offenses so committed was so great or unusual that no single

      prison term for any of the offenses committed as part of any of the courses

      of conduct adequately reflects the seriousness of the offender's conduct.

      (c) The offender's history of criminal conduct demonstrates that consecutive

      sentences are necessary to protect the public from future crime by the

      offender.

R.C. 2929.14(C)(4)(a)–(c).

      {¶ 48} In this case, the trial court made all the necessary findings for imposing

consecutive sentences under R.C. 2929.14(C)(4). Specifically, the court found that Scott

has a lengthy criminal history with “a very disturbing pattern of committing crimes while

you’re on probation or on post-release control going back to when you were a juvenile.”

The court made the following findings with regard to Scott’s criminal record:

             March 5th 2002, as a juvenile, theft for which you were placed on

      probation; then February 10th, 2005, as a juvenile, carrying a concealed

      weapon, placed on probation and while you were on probation for that

      juvenile [offense], carrying a concealed weapon, you commit an assault,

      August 25, 2005, placed on probation. And then the following month, an

      unauthorized use of a vehicle, September 25, 2005, placed on probation.
                                                                               -20-


       You turned 18 years old on November 4, 2005. Two weeks later,

November 22nd, 2005, you’re arrested and charged with a felony CCW.

And while the felony CCW charge is pending, in March 2006, you commit a

breaking and entering and you commit [in a separate case] another CCW

and * * * you are placed on intervention in lieu of conviction, May 4, 2006.

       Later that year, December 1, 2006, there’s a revocation filed. Why?

Because five months after you were placed on ILC * * * you commit, on

October 23rd, an aggravated burglary with a firearm.         * * * A prison

sentence [is imposed].

       You’re released from prison [on] October 14th, 2011, you’re placed

on five years post-release control supervision and while you were on post-

release control supervision in 2013, you commit a weapons under disability;

[and on] May the 27th 2014, [the judge] imposes a nine-month prison

sentence.

       And it’s also while you’re on that PCR for that aggravated burglary,

you commit * * * the two counts of tampering with evidence in connection

with this murder case that’s the subject of this trial.

       So you’re released from prison December 10th, 2014 and you’re

again on post-release control supervision and you pick up the federal case

* * * you’re convicted of possession with intent to distribute a mixture or

substance containing a detectable amount of heroin, Schedule I controlled

substance, and possession of a firearm in furtherance of a drug trafficking

crime for which you receive a 7 ½ year sentence.
                                                                                          -21-


              So I should say lengthy record and very worrisome pattern of, even

       while you’re on probation supervision, repeatedly committing crimes while

       you are even under supervision.

Tr. p. 541-543.

       {¶ 49} We conclude that this record supports the trial court’s findings with regard

to the imposition of consecutive sentences.

       {¶ 50} Finally, we note that Scott implies that the trial court’s sentencing indicates

an intent to punish him for failing to accept a plea agreement and for his involvement in

the underlying murder. We disagree. The trial court specifically noted that neither the

lack of a plea agreement nor his involvement in the murder had an effect on sentencing.

We find nothing in the record to indicate to the contrary. Indeed, although the State

sought the maximum prison term of 36 months on each count, the trial court imposed

prison terms falling within the mid-range of the terms allowed by R.C. 2929.14(A)(3)(b).

       {¶ 51} We conclude that the record supports the trial court's findings under

relevant statutes. We further conclude that the sentence is not otherwise contrary to law.

Finally, we find no merit in Scott’s claim that the trial court improperly considered Scott’s

failure to accept a plea agreement and/or the underlying murder when imposing sentence.

       {¶ 52} Accordingly, the fourth assignment of error is overruled.



                                      V. Conclusion

       {¶ 53} All of Scott’s assignments of error being overruled, the judgment of the trial

court is affirmed.
                                              -22-


                              .............



DONOVAN, J. and WELBAUM, J., concur.



Copies mailed to:

Mathias H. Heck, Jr.
Michael J. Scarpelli
Kim Bui
Hon. Dennis J. Langer